Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/19/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-8) are pending. Claims 1-5 were elected without traverse in response dated 11/9/2021 and are being examined. Claims 6-8 are being withdrawn from consideration.

  CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “acquisition part”, “selection part” and “calculation” part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Acquisition part as seen in Fig 3 reads saturation vapor pressure curve data corresponding to raw material A and raw material B determined by the user (Para 59 and Fig 2 and 4) and saturation vapor pressure set values P1 corresponding to work piece, P2 
For the purposes of examination, “acquisition part” shall be interpreted as the control device embodied by a computer 1000. The control device reads the information from memory (110) as shown in Fig 3.
As explained later, the specification is unclear about “selection part” and did not disclose sufficient structure to perform the recited functions, in terms of Fig and/or written description or equivalents thereof.
Calculation part as seen in Fig 3 determines temperature T1 corresponding to vapor pressure P1, T2 corresponding to P2 and T3 corresponding to P3 as disclosed in Fig 7 using the vapor pressure information read by the Acquisition part from (111).
For the purposes of examination, “calculation part” shall also be interpreted as the control device embodied by a computer 1000 as shown in Fig 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “selection part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The “selection part” appears to select a raw material based on its saturation vapor pressure at a certain temperature. This however conflicts with the selection of raw material based on desired film which would restrict the choice to raw materials which are chemically compatible. The specification does not disclose a structure or any algorithm for making the selection, even if one out of a plurality of raw materials could deposit the same film and to determine a list of compatible raw materials.  
Further, its reliance on a “certain temperature” without an algorithm or method to determine the “certain temperature” is also problematic.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a control device which comprises: an acquisition part, a calculation part and a selection part. The acquisition part reads saturation vapor pressure curve data corresponding to a raw material from a standard table of vapor pressure versus temperature for raw materials usable for deposition of a film. The acquisition part also reads a user assigned setpoint vapor pressure for the work piece. The calculation part uses the table information to determine a temperature corresponding to the setpoint vapor pressure for the particular raw material, for the workpiece. Additionally, a selection part may determine the particular raw material which has lowest vapor pressure. 
These limitations regarding operation as each of these parts, under its broadest reasonable interpretation covers reading of information from a standard table or a user defined recipe, comparing to find minimum value or to read a temperature corresponding to a particular vapor pressure from a standard curve.  Nothing in the claim appears to preclude the steps from practically being performed in the mind.

This judicial exception is not integrated into an application which could be called significantly more. In particular, control of the work piece to a temperature is a well understood, routine and conventional activity for deposition process since, deposition processes were well understood to be sensitive to temperature. 
For purpose of compact prosecution on the merits and in the event, applicant can demonstrate the claims are subject matter eligible as presented, Examiner is providing a rejection of the claims over prior art. This is not an indication that the claims are subject matter eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Iijima (JP 09-278805) in view of Takahashi et al (US 2016-0247690) or alternatively in view of Cheong et al (US 20050227005).
Masayuki Iijima discloses an apparatus and method of depositing polymer film by vacuum deposition system including a chamber into which a workpiece is loaded (3); a plurality of raw material sources configured to respectively store plural types of raw materials used to form a film on the workpiece (41, 42); a plurality of supply pipes through which the plural types of raw materials is supplied into the chamber (pipes attached to sources 41 and 42), respectively; an exhaust pipe connected to the chamber (10). Heater is provided to control temperature of substrate (Para 33-34 and 39).
Masayuki Iijima discloses temperature versus saturated vapor pressure for different monomer raw materials in Fig 2 and 3 and para 23-24. Such curves for different raw materials were available as standard curves. 
Regarding the limitations of acquisition part and calculation part, the relationship of saturation vapor pressure and temperature was well understood, so that the deposition on a surface at a certain temperature would take place when the actual vapor pressure was higher than the saturation vapor pressure for that temperature.  This fact is demonstrated by (Fig 5 and para 0022) of Takahashi et al. It is noted that the deposition region lies above the vapor pressure temperature curve so that for any temperature the deposition would take place when actual vapor pressure was higher than saturation vapor pressure for that temperature.   

As recited in the claim, the acquisition part reads saturation vapor pressure curve data corresponding to a raw materials from a standard table of vapor pressure versus temperature for raw materials for deposition of a film. The acquisition part also reads a user assigned setpoint vapor pressure for the work piece. The control device also comprises a calculation part which uses the above information to determine a temperature corresponding to the setpoint vapor pressure for the particular raw material, for the workpiece.  
This claim requirement determines the temperature of the workpiece  for deposition at a setpoint vapor pressure. 
As discussed above in Takahashi et al or Cheong et al, it would have been obvious to obtain temperature of the work piece from setpoint value of vapor pressure from curves similar to the ones as shown in Masayuki Iijima so as to deposit on the work piece near that vapor pressure.
Regarding the selection part, it would have been obvious to have raw material with a low vapor pressure since for such materials, it would be possible to deposit at a low temperature.
Regarding claims 2 and 3 the temperature of the chamber and exhaust pipe and corresponding vapor pressure (Second vapor pressure P2) should be higher since that would inhibit deposition on the chamber and exhaust pipe at a vapor pressure (first vapor pressure P1) suitable for deposition of the work piece. Also, the temperature and corresponding vapor 3) should be lower than P1 to deposit remaining vapors in the collection device.
Regarding claim 4 there are several pairs of curves where the saturation vapor pressure is at least 10 times higher. For example, comparing the curves of MDI and PMDA the pressure at 1000/T of 2.8 the vapor pressure of MDI is more than 10 times that of PMDA.
Regarding claim 5 all the limitations are disclosed by Masayuki Iijima.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Subramonium et al (US 20140057454) teach that it is desirable to deposit at low partial pressure/low temperature. Chen et al (US 2017/0114453) teach that deposition requires maximizing the partial pressure and minimizing the wafer temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716